           Case 1:17-cr-00251-PGG Document 346 Filed 07/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

              -against-                                            ORDER

JOSHUA PEREZ,                                                 17 Cr. 251 (PGG)

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               The documents lodged at Dkt. No. 189 will be unsealed and referenced in docket

entries.

Dated: New York, New York
       July 26, 2021
